The opinion of the court was delivered by
Dennison, P. J.:
The defendant in error purchased in New York dry-goods of the value of about $1000, *739and had them transported to Wichita, Kan. The plaintiff in error was the last carrier, and demanded $53.81 as the total freight charges from New York to Wichita. The defendant in error tendered $30.74 to the railway company and demanded the goods. This demand was refused, and defendant in error brought a replevin action in the district court of Sedgwick .county, and recovered possession of the goods. Plaintiff in error brings the case to this court for review.
The defendant in error has filed a motion to dismiss the action, challenging our jurisdiction for the reason that the amount or value in controversy does not exceed the sum of $100. The motion must be sustained. The railway company has a lien upon the goods for the amount of freight due and is entitled to the possession of the goods until the amount of the freight charges due is paid or tendered. The only controversy between the parties is as to the amount of freight due. One party says it is $53.81. The other party says it is $30.74. The only controversy is over $23.07.
If the issues had been found for the plaintiff in error, the finding should have been that at the time of the commencement of the action it was entitled to the possession of the goods, and that the value of its possession was $53.81. Upon the payment of this amount it must have delivered possession of .the goods. The amount or value in controversy being less than $100, the petition in error is ordered dismissed.